Citation Nr: 1550737	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-15 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected headache disability as secondary to service-connected traumatic brain injury (TBI) for the period prior to March 2, 2015, and a rating in excess of 30 percent thereafter.

2.  Propriety of the reduction of the rating for posttraumatic stress disorder (PTSD) from 50 percent to 10 percent, effective April 1, 2012.

3.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps (U.S.M.C.) from October 2005 to March 2010.  His awards and decorations include, among others, a Purple Heart, a Navy and Marine Corps Commendation Medal, a Combat Action Ribbon, and an Afghanistan Campaign Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2012 and November 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island and Indianapolis, Indiana respectively.  Jurisdiction is with the RO in Indianapolis, IN.

In the January 2012 rating decision, the RO reduced the rating for the Veteran's service-connected PTSD disability from 50 percent to 10 percent effective April 1, 2012; and re-characterized the Veteran's PTSD diagnosis as anxiety disorder, not otherwise specified (NOS).  In February 2012, the Veteran submitted a Notice of Disagreement (NOD) with the January 2012 rating decision.  Also, in a December 2012 statement, the Veteran indicated that, not only did he disagree with the rating reduction, but also that the evidence indicated that a higher 70 percent rating was warranted.  A Statement of the Case (SOC) was issued in April 2014, and the Veteran perfected his appeal in May 2014.

In the November 2012 rating decision, the RO granted service connection for a headache disability as secondary to service-connected TBI, and assigned an initial, non-compensable rating effective December 19, 2011.  In December 2012, the Veteran submitted a NOD with the November 2012 rating decision.  The RO issued a SOC in June 2014, and the Veteran perfected his appeal in July 2014.

In an April 2014 decision, RO granted the Veteran a 50 percent disability rating for his service-connected psychiatric disorder (re-characterized as PTSD) effective March 26, 2014.  In July 2014 the Veteran filed a NOD with the effective date and 50 percent disability rating assigned for his service-connected PTSD.  Where the Board finds a notice of disagreement has been submitted that has not been addressed in a statement of the case, the issue should be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In an August 2015 rating decision, the RO granted the Veteran a higher rating of 30 percent for his service-connected headache disability effective March 2, 2015.  While the RO has assigned a higher rating for the Veteran's service-connected headache disability, because higher ratings are available before and after March 2, 2015, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In his substantive appeal, the Veteran requested a hearing before a Member of the Board.  The Veteran later cancelled his hearing request by letter dated November 2014.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the December 19, 2011, effective date of the grant of service connection, the Veteran's headache disability more nearly approximates very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

2.  For the period beginning on April 1, 2012, the probative evidence of record did not reflect a sustained improvement over time of the Veteran's PTSD symptoms.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating for a service-connected headache disability are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The reduction of the Veteran's 50 percent rating for his PTSD disability was improper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e) & (i), 3.321, 3.344, 4.1-4.7, 4.13, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2012.  

The Board also finds that the VA has fulfilled its duty to assist requirements.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, un-obtained, relevant, available evidence.  VA has obtained a February 2012 VA examination and opinion as well as a review examination in May 2015 with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Headaches

In general, disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

The veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the RO has assigned an initial noncompensable rating for the Veteran's service-connected headache disability for the period prior to March 2, 2015, and 30 percent disabling thereafter pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2015).  DC 8100 provides ratings for migraine headaches as residuals of TBI.  That DC provides for a noncompensable rating when characteristic prostrating attacks occur on average less than once per every two months.  A 10 percent rating is warranted when characteristic prostrating attacks occur at an average of once every two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2015).  

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse."  The rating criteria also do not define "severe economic inadaptability;" however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

Service treatment records show that the Veteran consistently complained of headaches following his 2008 exposure to several blast explosions while he was deployed in Afghanistan.  In January 2009 the Veteran reported having headaches, but that they were not more severe or frequent than before deployment.  In April 2009, the Veteran reported that his headaches were worsening.  He reported the pain would start in the center of the head and then radiate, and that the headaches were characterized by sensitivity to light and nausea.  In June 2009, the Veteran reported having headaches characterized by sensitivity to light and sound, with pain from the occipital to right frontal area.  In August 2009, the Veteran reported that his headaches occurred two to seven times per week, with moderate intensity that required him to remove himself to a dark, quiet room to get relief.  In September 2009, the Veteran reported that his headache frequency fluctuated from twice per week to three to four times per week.

In a June 2009 SSA Disability Report, the Veteran listed migraines as one of the conditions that limited his ability to work.  At that time the Veteran was still in service, and had been placed on limited duty.

In October 2009 the Veteran was afforded a VA examination for TBI and residuals thereof.  At that time the Veteran reported that his headaches occurred on average of three to four times per week, and generally lasted two hours.  The Veteran reported that less than half of these headaches were prostrating.

Treatment records from Bloomington VA Medical Center (VAMC) show that in May 2009, the Veteran complained of migraines occurring with the frequency of twice per month.

From 2010 until May 2013 the Veteran was taking college courses at Vincennes University.  From June 2010 until March 2015, the Veteran was employed as a machinist.

In a February 2012 VA examination, the VA examiner diagnosed the Veteran with tension headaches, sometimes severe, characterized sensitivity to light, and by pain on both sides of the head that worsened with physical activity.  The VA examiner noted that the Veteran reported prostrating attacks of non-migraine headache pain that occurred, on average, of less than once every two months.  The examiner noted that the Veteran's headaches impacted his ability to work by interfering with his concentration and completion of work.  

In a January 2013 SSA Adult Function Report, the Veteran reported that his headaches woke him up during the night.

Private medical records show that in March 2014 the Veteran presented for complaints of leg pain and migraine pain.  The history of the Veteran's migraine headaches was described as having a sudden onset and occurring in a recurrent pattern for six years since the Veteran's TBI.  The frequency was described as occurring twice per week, and lasting three to four hours at a time.  The Veteran reported taking Excedrin and Neurontin for his migraine pain with some success.  The migraine headaches were described as severe, sharp pain that occurred in the entire head, and radiated down the back of the head to the neck.  The associated symptoms included nausea, sensitivity to light and noise.  It was noted that the Veteran's TBI, PTSD, and insomnia played a role in the migraine headache frequency.  The Veteran was prescribed Gabapentin for his leg pain, and it was noted that the medication should also help his migraine headaches.  In a March 2014 follow up appointment, the Veteran reported not having any migraines since beginning the Gabapentin.  At that time the Veteran's migraine history was repeated verbatim, and it was noted that Gabapentin had helped.  In June 2014, the Veteran again reported no instance of migraine headaches.  The Veteran's migraine history was again repeated verbatim.  In December 2014, however, the Veteran reported having a few migraines over the prior couple of weeks.  He reported having abdominal pain with nausea and vomiting, and reported that the vomiting made his headaches worse.  The Veteran's migraine history was again repeated.  At that time it was also noted that the migraines were made worse by vomiting.  In February 2015 the Veteran presented for a recheck of migraine headaches.  The Veteran's migraine history was again repeated verbatim.  It was again noted that the migraines were made worse by vomiting, and that Gabapentin helped.  

In March 2015 the Veteran filed a disability claim with SSA claiming inability to work or function as of March 2013.  It was noted that the Veteran had continued to work after the alleged onset date of March 2013, but had been provided special assistance from other employees in performing the job, and was allowed to work irregular hours or take frequent rest periods.  The Veteran was employed as a machine tool operator until March 12, 2015, at which point he left his job to apply for disability retirement.

In an April 2015 SSA Third Party Function Report, the Veteran's wife reported that the Veteran had migraines and headaches with "bright bursts of lights."  In an April 2015 statement the Veteran reported that he began having headaches in May 2008.  He reported the headaches were caused by bright lights, loud noises, and sometimes occurred without any trigger.  He described a typical headache as involving blurred vision, sensitivity to light a noise, "location travels around head," nausea, and closing of the left eye.  He reported that the headaches occurred 3 days per week, averaging about four hours.  He treated these headaches by laying down somewhere dark and quiet.  In an April 2015 SSA Adult Function Report, the Veteran did not list headaches or migraines as one of the conditions that limited his ability to work.

In a May 2015 VA examination report, the VA examiner reported that the Veteran experienced non-headache symptoms associated with his headaches, including nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  The VA examiner described the Veteran's headache disability as very frequent, characteristic prostrating attacks of migraine headache pain and noted that the Veteran's frequent, weekly prostrating attacks of migraine headaches interfered with his work.  

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for a 50 percent rating under DC 8100, which contemplates very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.7.  In that regard, the Veteran reported having severe headaches, lasting for hours, in duration; on average 2 to 4 times a week, that were prostrating and, at times, incapacitating.  The Board finds the Veteran's description of his symptomatology to be within the competency of a lay person.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, VA examiners have consistent indicated that the service-connected headaches impacted/interfered with his ability to work.  The Board notes that 50 percent is the maximum disability rating available under DC 8100, and that no other DCs, including those related to neurological conditions, are applicable in this case. 

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that an initial 50 percent rating, but no more, is warranted for the Veteran's service-connected headaches disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Propriety of Reduction in PTSD Disability Rating

The Veteran contends that the reduction of his PTSD evaluation from 50 percent to 10 percent disabling effective April 1, 2012 was improper because it was based on an incomplete VA examination, and because the evidence of record did not show a sustained improvement in his condition.  

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (2015).  Specifically, a November 2011 rating decision by the Providence, Rhode Island RO proposed to decrease the rating for right knee instability.  The Veteran was notified of this proposed action by a November 2011 letter, and he was informed of his procedural rights, including the right to have request a hearing and submit additional evidence.

Additional requirements are set forth in 38 C.F.R. § 3.344 (2015), but these other provisions only apply to ratings that have continued for periods at the same level of five years or more.  In this case, the 50 percent rating for the Veteran's PTSD disability was assigned as of March 31, 2010, and continued until April 1, 2012, which is less than the required five years for the additional requirements under 38 C.F.R. § 3.344  .

With respect to disabilities that have been in effect for less than five years, re-examinations disclosing improvement in disabilities are warranted.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993). 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which case the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  Therefore, the Board will focus only upon the propriety of the reduction-specifically whether the competent evidence warranted a reduction in the assigned rating

In determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Pursuant to 38 C.F.R. § 4.130 (2015), a General Rating formula for evaluating psychiatric impairment other than eating disorders contains the rating criteria for evaluating the Veteran's PTSD disability.  Under this General Rating formula, a 10 percent rating is warranted if the evidence establishes there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication. 38 C.F.R. § 4.130 (2015).  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

In May 2009 the Veteran was afforded an initial VA mental health examination.  At that time the Veteran was diagnosed with PTSD characterized by nightmares, poor sleep, startle response, hypervigilance, anxiety, panic attacks, intrusive memories, depression, irritability, and avoidance.  At that time, the examiner gave the Veteran a GAF score of 60.  The Veteran presented as neatly groomed and dressed, with normal behavior.  His attitude was pleasant, cooperative and polite.  His speech was normal in rate and tone, with good grammar and vocabulary.  He did not have any hallucinations, delusions, or paranoia.  He was not suicidal or homicidal, and his self-confidence was good.  With regard to his affect, the examiner noted that the Veteran had depression, some psychomotor retardation, anxiety, some panic attacks, and some irritability.  With regard to his work capacity, the examiner noted that the Veteran was able to get along with the public, coworkers, and his supervisors.  He was able to learn new procedures and follow complex instructions.  He had difficulty with work stress, anxiety, depression, irritability, and poor sleep.  He was isolated and withdrawn, but able to along well with his wife and some of his friends.  He was, at that time, unable to do his military job due to his inability to drive. 

Objective evidence on testing during the May 2009 VA examination showed mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.  The Veteran's judgment, motor activity, orientation, and consciousness were assessed as normal, and his social interaction as routinely appropriate.  The examiner noted that the Veteran's subjective symptoms and neurobehavioral effects mildly interfered with his work, instrumental activities of daily living, and social relationships.   

In an April 2010 rating action, service connection for PTSD was granted and an initial 50 percent rating was assigned.
 
In June 2010, the Veteran began working as a machine tool operator.  In an April 2015 statement from the Veteran's former supervisor, the Veteran was described as being unable to adequately perform his job duties due to physical and mental health issues.  The supervisor explained that, during his employment tenure, the Veteran was frequently absent or tardy due to medical appointments or illness associated with the injuries he received on active duty.  She described the Veteran as having memory and concentration issues that prohibited him from working for an extended period of time.  Additionally, she explained that the employee could not complete tasks due to his inability to understand complex written instructions.  She also described the Veteran as having difficulty getting along with his technical leader.

In April 2011, the Veteran was afforded a VA examination to determine the current severity of his service-connected PTSD, which was currently evaluated as 50 percent disabling.  At that time the examiner diagnosed PTSD that conformed to the DSM-IV criteria.  The examiner opined that the Veteran's PTSD was characterized by occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In reaching that conclusion, the examiner noted that the Veteran reported making progress towards receiving a degree.  He described an improvement in his home life.  He maintained relationships with friends via monthly phone calls, but did not socialize otherwise.  He reported current employment with good job performance.  He noted that he currently underwent outpatient treatment for a mental health disorder.  He reported difficulty sleeping due to hypervigilance and paranoia.  Regarding his hypervigilance and paranoia, the Veteran reported that he was "always thinking that someone is going to try and kill him."  The Veteran denied having delusions, hallucinations, obsessions/compulsions, panic attacks, anger or angry outbursts, episodes or violence, homicidal or suicidal ideation.  However, the Veteran described feeling angry when people discussed the war, or when in the presence of people of Middle Eastern descent.  The examiner observed that during the examination, the Veteran was appropriately dressed with appropriate hygiene, his speech was within normal limits, his affect was appropriate, his thought processes and content were normal, he was oriented to person, place and time, his abstract reasoning was appropriate, his memory was intact, his intelligence was average, his behavior was appropriate.  

With regard to the DSM-IV diagnostic criteria for PTSD, under Criterion A, the examiner noted that the Veteran experienced an event that involved threatened death or serious injury, or a threat to the physical integrity of self or others.  Under Criterion B, the examiner noted that the Veteran had recurrent and distressing recollections of the event, including images, thoughts or perceptions.  The examiner found that the Veteran's symptoms did not satisfy Criterion C because the Veteran did not display persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  For Criterion D, the examiner only noted that the Veteran had difficulty concentrating.  The examiner noted that symptoms of Criteria B, and D occurred more than one month and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran's other symptoms included suspiciousness and difficulty in understanding complex commands.  The examiner assigned the Veteran a GAF score of 70.  The examiner did not discuss contemporaneous medical records and other evidence pertaining to the current severity of the Veteran's service-connected PTSD.

The Board notes that the April 2011 examiner's opinion was based on a one time evaluation of the Veteran, and did not consider other contemporaneous medical records pertinent to the Veteran's PTSD diagnosis and treatment.  In particular, the VA examiner mentioned, but did not discuss, the Veteran's outpatient mental health therapy.  

Additionally, the examiner opined that the Veteran did not meet Criterion C for a PTSD diagnosis because the Veteran did not exhibit any persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  However, during the examination, the Veteran stated that he had intrusive thoughts about deployment that he wished that he could avoid.  He stated he did not follow the news or watch television, and avoids talking about his stressors.  As this is evidence of avoidance, the VA examiner's opinion was internally inconsistent.  For all these reasons, the Board assigns minimal probative value to the medical conclusions reached by the April 2011 examiner.

Treatment records from Bloomington VAMC show that in April 2011, the Veteran reported ongoing marital conflict and that he was having flashbacks.  At that time the Veteran was diagnosed with adjustment disorder with depressed mood, and bereavement.

In May 2011, the Veteran complained that his thinking process was "backwards," and that he required the assistance of tutors for all his college courses.  He reported ongoing nightmares, and an inability to be around persons of Middle Eastern descent.  

In a December 2011 psychiatry treatment plan note, the Veteran reported ongoing marital conflict, persistent feelings of sadness, discontent, anxiety and anger and/or displeasure.  Additional treatment records from December 2011 show that the Veteran reported that he was taking time off from his classes due to not wanting to be around people.  He reported that he was experiencing increased depression and anxiety.  He stated that he felt like he was "crawling in a hole."  He reported an increase in hypervigilance and increased reactiveness around loud noises that he regularly encountered at his job.  

In a November 2012 statement, the Veteran's wife reported that since the Veteran returned from Afghanistan, he was depressed, lethargic, and unemotional.  She stated that he avoided socializing and interacting with others.  She explained that they were no longer able to visit Bloomington, Indiana, due to the Veteran's extreme anger in the presence of people of Middle Eastern descent.  She stated that without her assistance, the Veteran would not be able to complete routine tasks of daily life.  She described significant marital conflict due to the Veteran's inability to control his anger and frustration.  The Veteran's wife is competent to describe the Veteran's observable symptoms.  See 38 C.F.R. § 3.159(a)(2)(2015); Layno v. Brown, 6 Vet. App. 465 (1994).  

In a November 2012 statement from the Veteran's coworker, the coworker stated that the Veteran had difficulty performing his job duties due to his inability to remember instructions.  The coworker described the Veteran as isolated, distant, and emotionally flat.  The coworker is competent to describe the Veteran's work performance, and report the Veteran's observable mood.  Id.  

In a January 2013 SSA Function Report, the Veteran stated he no longer enjoyed "anything" due to depression.  He said he did not socialize, or have any hobbies or interests.  In particular, he reported that he did not like to be around other people because of his anxiety and mood changes.  He described having severe anxiety, nightmares, and paranoia.  He is competent to provide lay evidence of his symptoms.  Id.  

In a January 2013 SSA third party function report, the Veteran's wife reported that the she had to remind the Veteran to take his medications and to maintain his personal hygiene.  She also reported that the Veteran no longer maintained any friendships, had difficulty being in crowds, and had difficulty being around persons of Middle Eastern descent.  His social interaction was described as "non-existent or strained."  

In a February 2013 SSA Psychiatric Review, the examiner diagnosed PTSD and noted that the Veteran had moderate difficulty in maintaining social functioning and interacting appropriately with the general public.

The Board finds that the preponderance of the evidence does not support an actual, sustained improvement of the Veteran's PTSD symptoms.  The Veteran's description of the severity of his PTSD symptoms and his functional limitations has not substantially changed since the May 2009 VA examination.  In particular, the Board notes that the Veteran's PTSD symptoms and treatment thereof caused reduced reliability and productivity as the Veteran was frequently absent from work.  The Veteran took significant time off from classes because it was too difficult to be around the general public.  The Veteran consistently reported chronic and significant sleep disturbances characterized by service-related nightmares, and difficulty falling and staying asleep.  The Veteran, his wife, and his coworker credibly testified that the Veteran had disturbances of motivation and mood, characterized by episodes of extreme anger and frustration, and more generally by flattened affect, and lack of interest or motivation.  The Veteran had difficulty with complex commands.  The Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Veteran's PTSD symptoms were controlled by continuous medication, and in December 2011 his medication was increased due to the worsening of his symptoms.  Overall, the Board finds that the April 2011 VA examination fails to reflect actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 415, 420 (2013).

Resolving doubt in favor of the Veteran, the April 1, 2012 reduction was not proper, and a 50 percent rating is restored effective that date. 


ORDER

An initial 50 percent rating for the Veteran's service-connected headache disability is granted, subject to the regulations regarding payment of monetary benefits.

Restoration of a 50 percent disability rating for service-connected PTSD, effective April 1, 2012, is granted.


REMAND

In July 2014, the Veteran submitted a timely notice of disagreement (NOD) with the RO's April 2014 DRO decision.  The Veteran contested the effective date and disability rating assigned for his service-connected PTSD disability.  At the outset, the Board notes that in his July 2014 NOD, the Veteran was requesting an effective date earlier than March 26, 2014 for the assignment of a 50 percent disability rating for PTSD.  As the Board has already found that the initial reduction of the Veteran's disability rating from 50 percent to 10 percent was improper, and has reinstated the Veteran's 50 percent disability rating from the date it was reduced, the issue of entitlement to an earlier effective date for the 50 percent disability rating is moot.  The Board notes that the Veteran was initially service-connected for PTSD on March 31, 2010, and the Veteran did not raise a timely challenge to the grant of the initial effective date.  

The issue of entitlement to a rating in excess of 50 percent for service-connected PTSD remains.  The AOJ, however, has not issued a statement of the case addressing that issue.  Therefore, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a rating in excess of 50 percent for the Veteran's service-connected PTSD.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


